Citation Nr: 9931502	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-36 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

Entitlement to service connection for a stomach disorder, 
claimed as diarrhea, and a nervous disorder, for purposes of 
accrued benefits.  

Entitlement to service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from September 1940 to 
September 1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, in 
June 1995 which denied the claimed benefits.  


FINDINGS OF FACT

1.  The veteran was a former prisoner of war (POW) and was 
interned for more than 30 days during World War II.  He died 
in June 1995.  During his lifetime, service connection was 
not established for any disability.  The appellant is his 
surviving spouse.  

2.  The evidence does not show that the veteran had a stomach 
disorder, claimed as diarrhea, at the time of his death.  

3.  The claim for service connection for a stomach disorder, 
claimed as diarrhea, is not plausible.  

4.  The evidence does not show that the veteran had a nervous 
disorder at the time of his death.  

5.  The claim for service connection for a nervous disorder 
is not plausible.  

6.  The evidence does not show that the lung cancer from 
which the veteran died began in service or within the first 
year after his separation from service.  No examiner has 
attributed the lung cancer to the veteran's period of 
internment as a POW or otherwise to service.  

7.  The claim for service connection for the cause of the 
veteran's death is not plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a stomach disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a nervous disorder 
is not well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records include the reports of 
examinations in May 1945 and August 1945, and the report of 
the veteran's separation examination conducted in September 
1945.  None of those reports notes any gastrointestinal or 
psychiatric complaints, abnormal clinical findings, or 
diagnoses.  Information recently received from the National 
Personnel Records Center verifies that the veteran was a 
prisoner of war (POW) of the German Government from March 
1943 to May 1945.  

In December 1955, the veteran submitted an Application for 
Compensation or Pension, listing a nervous condition and 
diarrhea that began in August 1944 during his POW internment.  
The claims folder does not reflect that the RO ever undertook 
adjudicative action on that claim.  

The RO received a statement from the veteran's private 
physician in January 1956, indicating that he had treated the 
veteran on several occasions in 1951 and 1952 for pyelitis 
and anxiety neurosis manifested by sleeplessness.  

In April 1995, the veteran wrote to the RO requesting that 
his claim for "service connected disabilities which I got 
because of being a POW" be reopened.  He referred generally 
to stomach problems and nervous problems.  

The record indicates that the veteran was then scheduled for 
a POW protocol examination, but that the examination was 
canceled by his daughter because he was terminally ill and 
unable to travel.  She requested a bedside examination and 
asked whether the submission of medical records might 
suffice.  

A letter from the veteran's wife was received in June 1995, 
in which she stated that the veteran never complained about 
pain or anxiety but that she had "learned to read the 
signs."  She reported that "forty years ago" the veteran 
was seen at a VA facility for dehydration from diarrhea and 
was advised to see a private "stomach doctor."  The veteran 
more recently had had two hernia operations and a 
circumcision done at a VA facility.  

Later in June 1995, the veteran's death certificate was 
received, noting his death on June [redacted], 1995, due to carcinoma 
of the lung.  He died at home and no autopsy was performed.  
At the time of his death, service connection had not been 
established for any disability.  The appellant is the 
veteran's surviving spouse.  

Still later in June 1995, the appellant wrote the RO to apply 
for dependency and indemnity compensation benefits and noted 
the veteran's pending claim for service connection for 
nervous and stomach conditions.  She stated that she had 
advised the veteran's urologist and oncologist before he died 
that he was a former POW and that had had problems ever since 
the war, but indicated that they had not been interested in 
investigating that aspect of his condition.  

Private treatment records dated from August 1991 to May 1995 
reflect treatment primarily for adenocarcinoma of the 
prostate and metastatic squamous cell carcinoma of the lung.  
Those records do not refer to any complaints, abnormal 
clinical findings, or diagnoses of any psychiatric or 
gastrointestinal disorder.  

A January 1997 letter from a private physician states that he 
had first seen the veteran in November 1994 for evaluation of 
metastatic carcinoma of the lung.  He had received 
chemotherapy, but his course had been rapidly deteriorating.  

In October 1998, the Board Remanded the case to the RO for 
additional development of the record.  That development was 
to include obtaining verification of the veteran's POW 
status; determining what adjudicative action, if any, was 
taken by the RO in 1955 pursuant to the veteran's claim at 
that time; obtaining copies of all VA treatment records in 
1988-89; and again considering the appellant's claim under 
all pertinent legal provisions, particularly those pertinent 
to former POWs.  

Pursuant to the Board's Remand, the records of VA 
hospitalizations in June 1988 and in June and July 1989, as 
well as VA outpatient treatment records dated from June 1988 
to July 1989, were obtained.  Those records reflect surgical 
treatment and outpatient follow-up for a right inguinal 
hernia, a left hydrocele, and phimosis.  The records do not 
mention any complaints, abnormal clinical findings, or 
diagnoses concerning a nervous disorder or a gastrointestinal 
disorder.  In fact, a pre-operative note in June 1988 states 
that there was no past history of peptic ulcer disease 
("PUD").  

The appellant also submitted some additional details 
regarding the veteran's confinement as a POW.  

Analysis 

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at his or her death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement, 
will be paid to the living person first listed as follows: 

(i) His or her spouse; 
(ii) His or her children (in equal shares); 
(iii) His or her dependent parents (in equal shares) or 
the surviving parent.

In all other cases, only so much of the accrued benefits may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness and burial.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (1999).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (West 1991).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309.  

Where a veteran is a former POW and as such was interned for 
not less than 30 days and any of the anxiety states or peptic 
ulcer disease becomes manifest to a degree of 10 percent at 
any time after discharge or release from active service even 
though there is no record of such disease during service, 
such disease shall be service-connected.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a service connection claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Only 
the evidence in support of the claim is to be considered in 
making that determination and, generally, a presumption of 
credibility attaches to that evidence.  Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table). 

The quality and quantity of the evidence required to meet the 
claimant's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a claimant's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

Service connection for accrued benefits purposes

In 1955, the veteran filed a claim for service connection for 
a nervous condition.  It does not appear that the RO ever 
undertook adjudicative action on his claim.  Although the 
Board's 1998 Remand directed the RO to determine what action, 
if any, was taken in 1955, the record does not indicate that 
such a determination was made.  Therefore, the Board will 
consider the veteran's claim regarding service connection for 
a nervous condition as having been pending since 1955.  

The service medical records are negative for any complaints, 
clinical findings, or diagnosis of any psychiatric disorder.  
The medical evidence that was of record in 1955 does reflect 
a diagnosis of anxiety neurosis in the early 1950s, although 
the only symptom reported by the examiner was sleeplessness.  
Prior to the veteran's death, no other medical evidence was 
added to the claims file.  Subsequently, however, additional 
VA inpatient and outpatient records were obtained, showing 
treatment in 1988 and 1989.  Although not physically in the 
claims file at the date of the veteran's death, those records 
are deemed to be "of record," and so must be considered 
with the appellant's claim.  See Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).  In this regard, the Board notes 
that, in conjunction with her current claim, the appellant 
submitted copies of some private treatment records, dated 
from 1991 until the veteran's death.  The law precludes 
consideration of those records in conjunction with the 
accrued benefits claims, since they were not already of 
record at the time of the veteran's death.  

The 1988 and 1989 VA treatment records are devoid of any 
complaints, clinical findings, or diagnosis of any 
psychiatric disorder since 1955.  The Board recognizes that a 
diagnosis of anxiety neurosis was assigned in 1955.  However, 
lacking any evidence that the veteran had a psychiatric 
disability at any time after 1955, specifically at the time 
of his death, the Board finds that the first criterion for a 
well grounded claim for service connection has not been met.  
The claim is not plausible and service connection for a 
nervous disorder is not established.  

Further, in the absence of a service-connected psychiatric 
disability, there are no unpaid accrued benefits as to such a 
disability.  

Inasmuch as the veteran's 1955 claim concerning diarrhea was 
also never adjudicated, the Board will also consider the 
claim regarding a stomach disorder to have been pending since 
1955.  However, there is no medical evidence that the veteran 
ever had any chronic gastrointestinal disorder, during 
service or subsequently.  Moreover, the records of the 
veteran's 1988 VA hospitalization specifically indicate that 
he had no history of peptic ulcer disease.  

Therefore, there is no medical evidence that the veteran had 
any chronic gastrointestinal disorder at the time of his 
death.  Thus, the first criterion for a well grounded claim 
is not met.  Service connection for a stomach disorder is not 
established.  In the absence of a service-connected stomach 
disability, there are no unpaid accrued benefits as to that 
disability.  

Lacking any due but unpaid periodic monetary benefits, the 
appellant's accrued benefits claim is not plausible and so 
must be denied as being not well grounded.  

Service connection for the cause of the veteran's death

The cause of death listed on the veteran's death certificate 
is lung cancer.  The private medical records dated from 1991 
until the veteran died clearly show that he was found to have 
metastatic lung cancer in 1994.  The records also indicate 
that he was treated for prostatic cancer in recent years, 
although the death certificate does not list that disease as 
either a primary or contributing cause of death.  

The record is devoid of evidence of lung cancer during 
service or for almost fifty years after the veteran's 
separation from service.  Cancer is not listed at 38 C.F.R. 
§ 3.309 as a chronic disease for which service connection may 
be presumed based on the veteran's status as a former POW.  
And there is no medical evidence that any examiner has 
attributed the veteran's lung cancer to the conditions to 
which he was exposed during his internment as a POW or 
otherwise to service.  Therefore, neither the second nor the 
third requirement for a well grounded claim is met.  

Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is not plausible and so must 
be denied.  


ORDER

In the absence of well grounded claims, service connection 
for a stomach disorder, claimed as diarrhea, and a nervous 
disorder, for purposes of accrued benefits, is denied.  

In the absence of a well grounded claim, service connection 
for the cause of the veteran's death is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

